COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Bumgardner
Argued at Salem, Virginia


EDWARD HAROLD NELSON, SR.
                                         MEMORANDUM OPINION * BY
v.   Record No. 0350-01-3                 JUDGE LARRY G. ELDER
                                            DECEMBER 18, 2001
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                 William N. Alexander, II, Judge

          (Mary E. Harkins, on brief), for appellant.
          Appellant submitting on brief.

          (Randolph A. Beales, Attorney General; Eugene
          Murphy, Assistant Attorney General, on
          brief), for appellee. Appellee submitting on
          brief.


     Edward Harold Nelson, Sr., (appellant) appeals from his

jury trial convictions for conspiracy to commit murder in

violation of Code §§ 18.2-22 and 18.2-30 and breaking and

entering with an intent to commit murder while armed with a

deadly weapon in violation of Code § 18.2-89.    On appeal, he

contends the evidence was insufficient to prove that (1) he

entered into the agreement required for the conspiracy

conviction and (2) he was a principal in the second degree to

the breaking and entering.   We hold the only reasonable

hypothesis flowing from the circumstantial evidence was that


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
appellant conspired with his son-in-law to kill his daughter's

boyfriend and that he aided and abetted the son-in-law's

breaking and entering in order to commit that offense.         Thus, we

affirm appellant's convictions. 1

     On appellate review, we examine the evidence in the light

most favorable to the Commonwealth, and we may not disturb the

jury's verdict unless it is plainly wrong or without evidence to

support it.     See Traverso v. Commonwealth, 6 Va. App. 172, 176,

366 S.E.2d 719, 721 (1988).    On issues of witness credibility,

we defer to the conclusions of "the fact finder[,] who has the

opportunity of seeing and hearing the witnesses."          Schneider v.

Commonwealth, 230 Va. 379, 382, 337 S.E.2d 735, 736-37 (1985).

The fact finder is not required to believe all aspects of a

witness' testimony; it may accept some parts as believable and

reject other parts as implausible.       See Pugliese v.

Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24 (1993).

     Any element of an offense may be proved by circumstantial

evidence.     See Coleman v. Commonwealth, 226 Va. 31, 53, 307
S.E.2d 864, 876 (1983).    "Circumstantial evidence is as

competent and is entitled to as much weight as direct evidence,"


     1
       Appellant does not challenge the sufficiency of the
evidence to prove his son-in-law committed the offense of
breaking and entering with an intent to commit murder while
armed with a deadly weapon. He contends only that the evidence
was insufficient to prove he aided and abetted that offense.
Thus, we do not separately consider the sufficiency of the
evidence to prove his son-in-law's guilt as a principal in the
first degree.

                                 - 2 -
provided the evidence as a whole is sufficiently convincing to

exclude all reasonable hypotheses of innocence.   Id.

     An aider and abettor, also known as a principal in the

second degree, is one who is "present . . . and intend[s] his or

her words, gestures, signals, or actions to . . . encourage,

advise, urge, or in some way help the person committing the

crime to commit it."   McGill v. Commonwealth, 24 Va. App. 728,

733, 485 S.E.2d 173, 175 (1997).   Although "mere presence and

consent are not sufficient to constitute one an aider and

abettor," Jones v. Commonwealth, 208 Va. 370, 373, 157 S.E.2d
907, 909 (1967), proof that one "'is present at the commission

of a crime without disapproving or opposing it[] is evidence

from which, in connection with other circumstances, . . . the

[fact finder may] infer that he assented thereto, lent to it his

countenance and approval, and was thereby aiding and abetting

the same,'" Foster v. Commonwealth, 179 Va. 96, 100, 18 S.E.2d
314, 316 (1942) (citation omitted) (emphasis added).

     A principal in the second degree is criminally responsible

for all acts committed in furtherance of "'the common [criminal]

purpose,'" as long as they are "'incidental probable

consequences of the execution of that [purpose],'" regardless of

whether the acts are "'part of the original design.'"   Brown v.

Commonwealth, 130 Va. 733, 738, 107 S.E. 809, 811 (1921)




                               - 3 -
(quoting 1 Wharton's Criminal Law § 258, at 329-30 (11th ed.

1912)), quoted with approval in Rollston v. Commonwealth, 11 Va.

App. 535, 542, 399 S.E.2d 823, 827 (1991).

     A conspiracy, on the other hand, "is . . . 'an agreement

between two or more persons by some concerted action to commit

an offense.'"   Wright v. Commonwealth, 224 Va. 502, 505, 287
S.E.2d 711, 713 (1982) (quoting Falden v. Commonwealth, 167 Va.
542, 544, 189 S.E. 326, 327 (1937)).   The crime is "complete

when the parties agree to commit an offense," and "[n]o overt

act in furtherance of the underlying crime is necessary."    Gray

v. Commonwealth, 260 Va. 675, 680, 537 S.E.2d 862, 865 (2000).

Thus, "the participants may be found guilty of conspiracy even

though the planned crime was not fully consummated."   Amato v.

Commonwealth, 3 Va. App. 544, 553, 352 S.E.2d 4, 9 (1987).

     Proof of an explicit agreement is not required, and the

Commonwealth may, and frequently must, rely on circumstantial

evidence to establish the existence of a conspiracy.   See

Stevens v. Commonwealth, 14 Va. App. 238, 241, 415 S.E.2d 881,

883 (1992).   Although no overt act is necessary to establish a

conspiracy, the parties' "'overt conduct'" may support a finding

of the existence of a conspiracy, Poole v. Commonwealth, 7 Va.

App. 510, 513, 375 S.E.2d 371, 372 (1988) (quoting United States

v. Harris, 433 F.2d 333, 335 (4th Cir. 1970)), and "a common

purpose and plan may be inferred from a 'development and



                               - 4 -
collocation of circumstances,'" Floyd v. Commonwealth, 219 Va.
575, 581, 249 S.E.2d 171, 175 (1978) (quoting United States v.

Godel, 361 F.2d 21, 23 (4th Cir. 1966) (quoting Glasser v.

United States, 315 U.S. 60, 80, 62 S. Ct. 457, 469, 86 L. Ed. 2d
680 (1942) (quoting United States v. Manton, 107 F.2d 834, 839

(2d Cir. 1939)))).

          "Where it is shown that [the parties] by
          their acts pursued the same object, one
          performing one part and the other performing
          another part so as to complete it or with a
          view to its attainment, the jury will be
          justified in concluding that they were
          engaged in a conspiracy to effect that
          object."

Amato, 3 Va. App. at 552, 352 S.E.2d at 9 (quoting 16

Am. Jur. 2d, Conspiracy § 42 (1979)).

     "In order to establish the existence of a conspiracy, as

opposed to mere aiding and abetting, the Commonwealth must prove

'the additional element of preconcert and connivance not

necessarily inherent in the mere joint activity common to aiding

and abetting.'"   Zuniga v. Commonwealth, 7 Va. App. 523, 527,

375 S.E.2d 381, 384 (1988) (quoting United States v. Peterson,

524 F.2d 167, 174 (4th Cir. 1975)).

     Here, the circumstantial evidence supported the jury's

finding that appellant and his son-in-law, Cletis Junior

Roberts, had entered into an agreement to kill Arthur Simpson by

the time they arrived at Simpson's residence in the early




                               - 5 -
morning hours of December 26, 1999.    This same evidence

supported its finding that appellant aided and abetted Junior's

breaking and entering with intent to commit murder while armed

with a deadly weapon.   At about 9:00 p.m. on December 25, 1999,

appellant was angry with his daughter, Catherine Roberts, when

he thought she had left Jessup, appellant's infant grandson whom

appellant supported financially, with Simpson.   Appellant told

Catherine he would kill Simpson if she had, in fact, left Jessup

with Simpson.   While making this threat, appellant removed his

.45 caliber handgun from a nearby drawer and displayed it

prominently on the coffee table which stood between him and

Catherine.   Catherine said appellant did not "make idle threats

about killing people," and she took the threat seriously enough

to warn Simpson.   Simpson knew appellant was not fond of him and

took the threat seriously enough to obtain a firearm and bullets

that same night, shortly after receiving the warning.

     An hour or two after appellant's argument with Catherine,

appellant was still thinking about Catherine's relationship with

Simpson.   Appellant asked Catherine's friend, Amanda, why

Catherine "love[d] [Simpson] so much."   Shortly thereafter,

appellant and Junior agreed to go to Simpson's residence.

     Although appellant did not say why he and Junior agreed to

go to Simpson's, the only reasonable hypothesis flowing from the

circumstantial evidence was that they agreed to do so in order

to kill Simpson.   Before going to Simpson's residence, a drunken

                               - 6 -
appellant called Amanda's residence twice, at 12:30 a.m. and

again around 2:00 a.m., "to make sure that Amanda was at home

and not at . . . Simpson's."   The purpose of appellant's and

Junior's trip to Simpson's residence was important enough to

them to take Catherine's four-year-old son, Joey, out in the

middle of the night to help them find Simpson's residence, and

it apparently also was important enough for them to risk a drunk

driving citation or related accident.   Although the record does

not make clear who drove Junior's car to Simpson's, Junior had a

blood alcohol concentration of .22, almost three times the legal

limit; appellant also had been drinking.

     Very shortly after appellant's second telephone call to

confirm that Amanda was not at Simpson's, Junior and appellant

arrived at Simpson's residence.   Junior pounded on the door and

yelled at Catherine and Simpson to come out.    Junior said that

appellant was there with him and that "they were going to kill

[Catherine and Simpson]."   (Emphasis added).   Appellant did not

disclaim Junior's threat, and the circumstantial evidence

supported a finding that appellant stood nearby armed with the

same .45 caliber handgun he had displayed to Catherine hours

earlier when he had threatened to kill Simpson.   When Catherine

yelled to appellant to take Junior home, appellant did not

respond.   Immediately after Junior broke down the door and

Simpson shot him, Simpson and Catherine each separately

encountered the armed appellant directly outside the door.

                               - 7 -
Simpson called to appellant for help, but instead of offering

help, appellant said he would kill Simpson if Simpson had killed

Junior.    Simpson then fled through the back door, and as

Catherine tried to escape through the front door, she saw the

gun in appellant's hand, and appellant struck her in the head

with it.

     After police arrived at the scene and found appellant on

the front porch of the nearby Furrow residence, they spotted a

clip loaded with bullets in the front of that house, and they

found appellant's .45 caliber handgun and another loaded clip

hidden beneath some leaves behind a fence post halfway between

the Simpson and Furrow residences.

     The only reasonable hypothesis flowing from the

"'development and collocation of circumstances,'" Floyd, 219 Va.

at 581, 249 S.E.2d at 175 (quoting Godel, 361 F.2d at 23

(quoting Glasser, 315 U.S. at 80, 62 S. Ct. at 469 (quoting

Manton, 107 F.2d at 839))), including appellant's prior threat

to kill Simpson and the display of his handgun, and Junior's

threat upon their arrival at Simpson's residence that they were

there to kill Simpson, accompanied by appellant's immediate

armed presence with the handgun he previously had displayed to

Catherine when he threatened to kill Simpson, his failure to

disclaim Junior's threat, and his subsequent threat to kill

Simpson if Simpson had killed Junior, is that appellant and

Junior had entered into an agreement to kill Simpson.

                                - 8 -
     This same evidence supports the jury's finding that

appellant was a principal in the second degree to Junior's

breaking and entering into Simpson's residence with intent to

commit murder while armed with a deadly weapon.   Contrary to

appellant's argument that he was merely present at the scene,

the evidence established that appellant agreed to accompany

Junior to Simpson's residence, phoned Amanda's house twice to be

sure she was not at Simpson's, and stood, armed, with Junior

outside Simpson's residence as Junior threatened its occupants

and kicked in the door.   Appellant's failure to disclaim

Junior's threat or to respond to Catherine's request to calm

Junior, although not dispositive of appellant's guilt, provides

additional circumstantial evidence both that he shared Junior's

criminal intent and that he intended, by his armed presence, to

help Junior commit the breaking and entering.

     For these reasons, we hold that the only reasonable

hypothesis flowing from the circumstantial evidence, viewed in

the light most favorable to the Commonwealth, was that appellant

conspired with Junior to kill Simpson and that he aided and




                               - 9 -
abetted Junior's breaking and entering in order to commit that

offense.   Thus, we affirm appellant's convictions. 2

                                                        Affirmed.




     2
       As a final matter, we note our concern with the
performance of appellant's court-appointed counsel in the
prosecution of this appeal. Rule 5A:20 requires that a party's
brief on appeal "shall contain the principles of law, the
argument, and the authorities relating to each question
presented." (Emphases added). Despite the serious nature of
the issues on which this appeal was granted, appellant's court-
appointed counsel cited no authority for her claim that the
evidence was insufficient to support the convictions. The
argument section itself comprises less than one page of
counsel's three-and-one-half-page brief and can in no way be
said to constitute zealous representation. See, e.g., Va. Rules
of Professional Conduct, Preamble, ¶2 ("As advocate, a lawyer
zealously asserts the client's position under the rules of the
adversary system."); id. Rule 1.3 cmt. [1] ("A lawyer should act
with commitment and dedication to the interests of the client
and with zeal in advocacy upon the client's behalf."). Although
we do not view the shortcomings in appellant's brief as
sufficient to warrant dismissal of the appeal, we also do not
wish to encourage their repetition.


                               - 10 -